CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Cheryl R. Brooking (Alaska Bar No. 9211069)
Senior Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: cheryl.brooking@alaska.gov
Attorney for State of Alaska
                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA,                            )
 Department of Fish and Game                 )
                                             )
               Plaintiff,                    )
                                             )   Case No.: 3:20-cv-00195-SLG
 v.                                          )
                                             )
 FEDERAL SUBSISTENCE BOARD,                  )   JOINT MOTION FOR REVIEW OF
 et al.,                                     )   ADMINISTRATIVE RECORD AND
                                             )       BRIEFING SCHEDULE
               Defendants.                   )
                                             )
               And                           )
                                             )
 ORGANIZED VILLAGE OF KAKE,                  )
                                             )
 Intervenor-Defendant                        )


       The State of Alaska, Department of Fish and Game, the Federal Defendants, and

the Intervenor-Defendant hereby request and jointly move to modify the schedule

described in the Court’s Order dated October 26, 2020 (Doc. 33), and propose that the

procedures described below apply to the proceedings in this litigation.


         Case 3:20-cv-00195-SLG Document 34 Filed 10/29/20 Page 1 of 4
       As of the date of this motion, the court has ruled on one of the two requests for

preliminary injunctions filed by the State. The Federal Defendants provided an

administrative record on October 23, 2020 consisting of 476 pages. Plaintiffs are

reviewing the record, and the parties agree that the State and Federal Defendants will

confer no later than January 8, 2021 to attempt to informally resolve any disagreements

regarding the record. If any disagreements cannot be resolved informally, the State shall

file any motion challenging the record no later than January 29, 2021.

       Upon resolution of any challenges to the record, the parties will jointly submit a

briefing schedule to this court for approval. The proposed briefing schedule will include

page limitations.

       DATED: October 29, 2020.

                                          CLYDE "ED" SNIFFEN, JR.
                                          ACTING ATTORNEY GENERAL


                                          By:    /s/Cheryl R. Brooking
                                                 Cheryl R. Brooking
                                                 Assistant Attorney General
                                                 Alaska Bar No. 9211069
                                                 Department of Law
                                                 1031 West Fourth Avenue, Ste. 200
                                                 Anchorage, AK 99501
                                                 Phone: (907) 269-5232
                                                 Facsimile: (907) 276-3697
                                                 Email: cheryl.brooking@alaska.gov
                                                 Attorney for State of Alaska




ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Joint Motion
        Casefor Record and BriefingDocument 34 Filed 10/29/20 Page 2 ofPage
              3:20-cv-00195-SLG                                         4 2 of 4
                                    JEAN E. WILLIAMS
                                    Deputy Assistant Attorney General
                                    United States Department of Justice
                                    Environment and Natural Resources Division

                                    /s/ Paul A. Turcke
                                    PAUL A. TURCKE (Idaho Bar No. 4759)
                                    Trial Attorney
                                    Natural Resources Section
                                    P.O. Box 7611 Washington, D.C. 20044 202-
                                    353-1389 || 202-305-0506 (fax)
                                    paul.turcke@usdoj.gov
                                    Attorneys for Federal Defendants



                                    /s/ Matthew N. Newman
                                    Matthew N. Newman (ABA No. 1305023)
                                    Erin C. Dougherty Lynch (ABA No. 0811067)
                                    Heather R. Kendall Miller (ABA No. 9211084)
                                    NATIVE AMERICAN RIGHTS FUND
                                    745 W. 4th Avenue, Suite 502
                                    Anchorage, Alaska 99501
                                    Telephone: (907) 276-0680
                                    Facsimile: (907) 276-2466
                                    mnewman@narf.org
                                    dougherty@narf.org
                                    kendall@narf.org

                                    Richard D. Monkman (ABA No. 8011101)
                                    Lloyd B. Miller (ABA No. 7906040)
                                    SONOSKY, CHAMBERS, SACHSE, MILLER
                                    & MONKMAN, LLP
                                    725 East Fireweed Lane, Suite 420
                                    Anchorage, AK 99503
                                    Telephone: (907) 258-7388
                                    Facsimile: (907) 272-8332
                                    lloyd@sonosky.net
                                    rdm@sonosky.net
                                    Attorneys for Intervenor-Defendant Organized
                                    Village of Kake

ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Joint Motion
        Casefor Record and BriefingDocument 34 Filed 10/29/20 Page 3 ofPage
              3:20-cv-00195-SLG                                         4 3 of 4
                                 Certificate of Service

       I certify that on October 29, 2020, the foregoing Joint Motion for Review of
Administrative Record and Briefing Schedule and [Proposed] Order was served
electronically on all parties and counsel listed on the CM/ECF system in the matter.


/s/Cheryl R. Brooking
Cheryl R. Brooking, Assistant Attorney General




ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Joint Motion
        Casefor Record and BriefingDocument 34 Filed 10/29/20 Page 4 ofPage
              3:20-cv-00195-SLG                                         4 4 of 4
